Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/20 has been entered.
 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara 2016/0271305.
Kurihara teaches:
Regarding claims 1 and 8.    An air circulation control device (fig. 1), comprising:
a casing 5 (fig. 1) comprising at least one entrance opening (6, where element 13 is located, fig 1A), at least one exit opening 7 (fig. 1) and an accommodation space; and
at least one air pump 33 (fig. 1) disposed in the at least one entrance opening and closing the at least one entrance opening, the at least one air pump comprising a gas inlet plate 35B (fig. 2), a resonance plate37B (fig. 2), a piezoelectric actuator 34-37A (duf, 2) and a first protective film 32 (fig. 1), and the first protective film is a waterproof (par. 0061, membrane 32 prevents liquid) and dustproof (if the film is waterproof it also serves as a filter to prevent dust par.0123, . As an evidence see film structure allowing gas to pass there through (fig. 1),
wherein when the at least one air pump is enabled, the gas is introduced into the accommodation space through the at least one entrance opening and guided out from the accommodation space through the at least one exit opening, so that the gas is circulated (fig. 1).
Regarding claim limitation that the first protective film, the gas inlet plate, the resonance plate and the piezoelectric actuator are stacked on each other sequentially, the courts have held making the apparatus integral where the prior art teaches separate does not distinguish over prior art and further “that the use of an one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice”  (MPEP 2144.04  V, B). In this case the first protective film is separate from the gas inlet plate, the resonance plate and the piezoelectric actuator, however the court have held making the apparatus integral where the apparatus teaches separate is not inventive. Therefore when placing the protective film on the top of the housing 33 will make the apparatus integral, not separate, but the function of the protective film will be the same, to prevent water and dust to enter into the housing 33. Therefore the instant claim does not define overt the Kurihara reference. 
Regarding claim 2, and limitation about at least one second protective film disposed in the at least one exit opening and closing the at least one exit opening, 
However, the courts have held that duplication of parts for amplified effect does not distinguish over the prior art, unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), also MPEP 2144.04). In this case having a waterproof and dustproof film at the exit opening in order to further prevent liquid and dust to pass through the opening in order to protect user the water and dust accumulation in the breathing apparatus is not an unexpected result. 

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara 2016/0271305 and further in view of Juan 2017/0290206
Kurihara teaches the invention as discussed above but is silent about the standard IP64
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the Kurihara film protector modified with the Juan film protector according to the standard IP68 in order to properly protect the user form which the film was applied for. 
 Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara 2016/0271305 and further in view of Chen 2016/0076530.
Kurihara teaches the invention as discussed above, but is silent regarding the air pump in detail as claimed. 
Chen teaches:
Regarding claim 5.    Cheng also teaches, the at least one air pump comprises:

a resonance plate 13 (fig. 5); and 
a piezoelectric actuator 14 (fig. 5,
wherein the gas inlet plate, the resonance plate and the piezoelectric actuator are stacked on each other sequentiallyn (fig. 5), and a gap is formed between the resonance plate and the piezoelectric actuator to define a first chamber 131, (fig. 5), wherein when the piezoelectric actuator is enabled, the gas is fed into at least one inlet 120 (fig. 5) of the gas inlet plate and transferred to the first chamber through the resonance plate, so that the gas is introduced into the at least one entrance opening (fig. 5).
Regarding claim 6.    The air circulation control device according to claim 5, wherein the gas inlet plate further comprises at least one inlet 120 (fig. 5 and fig.1A), at least one convergence channel 123 (fig. 5) and a central cavity 124 9fig. 5), wherein the at least one convergence channel is spatially corresponding to the at least one inlet, and the gas fed into the at least one inlet is guided to the central cavity, wherein the resonance plate 13 has a central aperture 124 (fig. 5) spatially corresponding to the central cavity of the gas inlet plate, wherein the piezoelectric actuator comprises a suspension plate, 140 (fig. 5) an outer frame 141 (fig. 5), at least one bracket 142 (fig. 5) and a piezoelectric ceramic plate, 143 (fig. 5)  wherein the at least one bracket is connected between the suspension plate and the outer frame, and the piezoelectric ceramic plate is attached on a surface of the suspension plate.
7.    The air circulation control device according to claim 5, wherein the at least one air pump further comprises at least one insulation plate 15 (fig. 1A) and 
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the Kurihara air pump with plates and openings with the Chen air pump with plates and openings because the substitution of one known element for another would have yielded predictable results of transferring/pumping air through the apparatus. 

IN ADDITION:
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2 , 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara 2016/0271305 in view of Huang 2011/0188247
Kurihara teaches: 
Regarding claims 1 and 8.    An air circulation control device (fig. 1), comprising:

at least one air pump 33 (fig. 1) disposed in the at least one entrance opening and closing the at least one entrance opening, the at least one air pump comprising a gas plate, a resonance plate, a piezoelectric actuator and a first protective film 32 (fig. 1), and the first protective film is a waterproof (par. 0061, membrane 32 prevents liquid) and dustproof (if the film is waterproof it also serves as a filter to prevent dust par.0123, . As an evidence see film structure allowing gas to pass there through (fig. 1),
wherein when the at least one air pump is enabled, the gas is introduced into the accommodation space through the at least one entrance opening and guided out from the accommodation space through the at least one exit opening, so that the gas is circulated (fig. 1).
Regarding claim limitation that the first protective film, the gas inlet plate, the resonance plate and the piezoelectric actuator are stacked on each other sequentially, the courts have held making the apparatus integral where the prior art teaches separate does not distinguish over prior art and further “ that the use of an one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice”  (MPEP 2144.04  V, B). In this case the first protective film is separate from the gas inlet plate, the resonance plate and the piezoelectric actuator, however the court have held making the apparatus integral where the apparatus teaches separate is not inventive. Therefore when placing the protective film on the top of the housing 33 will make the apparatus integral, not separate, but the 
Huang teaches regrading claims 1 and 8, a waterproof and dustproof membrane (see Abstract)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the Kurihara invention modified with waterproof and dustproof membrane in order to provide dust and water proof membrane at the same time, as a well-known element in the prior art. 
Regarding claim 2, and limitation about at least one second protective film disposed in the at least one exit opening and closing the at least one exit opening, wherein the second protective film is a waterproof and dustproof film structure allowing the gas to pass through, this limitation would be a duplication of part. 
However, the courts have held that duplication of parts for amplified effect does not distinguish over the prior art, unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), also MPEP 2144.04). In this case having a waterproof and dustproof film at the exit opening in order to further prevent liquid and dust to pass through the opening in order to protect user the water and dust accumulation in the breathing apparatus is not an unexpected result. 

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara 2016/0271305 in view of Huang 2011/0188247 and further in view of Juan 2017/0290206

It would have been obvious to one of ordinary skill in the art at the time of the invention to have the Kurihara in view of Huang film protector modified with the Juan film protector according to the standard IP68 in order to properly protect the user form which the film was applied for. 
 Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara 2016/0271305 in view of Huang 2011/0188247 and further in view of Chen 2016/0076530.
Kurihara in view of Huang teaches the invention as discussed above, but is silent regarding the air pup in detail as claimed. 
Chen teaches:
Regarding claim 5, Chen also teaches, wherein the at least one air pump comprises:
a gas inlet plate 12 (fig. 5); 
a resonance plate 13 (fig. 5); and 
a piezoelectric actuator 14 (fig. 5,
wherein the gas inlet plate, the resonance plate and the piezoelectric actuator are stacked on each other sequentially  (fig. 5), and a gap is formed between the resonance plate and the piezoelectric actuator to define a first chamber 131, (fig. 5), wherein when the piezoelectric actuator is enabled, the gas is fed into at least one inlet 120 (fig. 5) of the gas inlet plate and transferred to the first chamber through the 
Regarding claim 6.    The air circulation control device according to claim 5, wherein the gas inlet plate further comprises at least one inlet 120 (fig. 5 and fig.1A), at least one convergence channel 123 (fig. 5) and a central cavity 124 9fig. 5), wherein the at least one convergence channel is spatially corresponding to the at least one inlet, and the gas fed into the at least one inlet is guided to the central cavity, wherein the resonance plate 13 has a central aperture 124 (fig. 5) spatially corresponding to the central cavity of the gas inlet plate, wherein the piezoelectric actuator comprises a suspension plate, 140 (fig. 5) an outer frame 141 (fig. 5), at least one bracket 142 (fig. 5) and a piezoelectric ceramic plate, 143 (fig. 5)  wherein the at least one bracket is connected between the suspension plate and the outer frame, and the piezoelectric ceramic plate is attached on a surface of the suspension plate.
7.    The air circulation control device according to claim 5, wherein the at least one air pump further comprises at least one insulation plate 15 (fig. 1A) and a conducting plate 16 (fig. 1A), wherein the at least one insulation plate and the conducting plate are sequentially disposed under the piezoelectric actuator 14 (fig. 1A).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the Kurihara and Huang air pump with plates and openings with the Chen air pump with plates and openings because the substitution of one known element for another would have yielded predictable results of transferring/pumping air through the apparatus. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA KOSANOVIC whose telephone number is (571)272-9059.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/HELENA KOSANOVIC/           Primary Examiner, 
Art Unit 3762       
041021